Citation Nr: 1452692	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  06-25 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for left wrist fracture currently rated 20 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and L.L.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.

The Veteran raised a claim of service connection for posttraumatic stress disorder on a VA Form 21-526(b) received in April 2014.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At a hearing held in September 2014, the Veteran testified that his left wrist disability had worsened in severity since his last examination.  Specifically, the Veteran reported that he now has less range of motion and more pain.  In light of this testimony, the claim is remanded so that the Veteran may be scheduled for an examination to assess the current degree of his left wrist disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On remand, any additional VA treatment records dated after March 2014 should be added to the file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since March 2014.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to assess the severity of his service-connected left wrist disability.  The entire claims file, to include all electronic files must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.  

a) The examiner is to indicate whether ankylosis of the left wrist is present.  If so, the examiner is to specify whether it is favorable or unfavorable.

b) If ankylosis is not present, the examiner is to provide the results of range of motion testing of the left wrist.  Any excursion of motion accompanied by pain must be specifically identified and the examiner is to indicate the point at which pain or any other factor limits motion.  The examiner is to identify any and all objective evidence of pain (e.g. facial expressions or visible behavior of the Veteran) and assess the extent of any pain (i.e. whether the pain is mild, moderate, or severe).  

The wrist must be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and if possible, with the range of the opposite undamaged joint.  

c) To the extent possible, any functional impairment of the left wrist due to incoordination, weakened movement, or excess fatigability is to be described in terms of the degree of additional range of motion loss.  

The examiner should also indicate whether pain could significantly limit the Veteran's functional ability during flare-ups.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, after ensuring the adequacy of the examination report and undertaking any additional and necessary development; readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

